Holt, J.
(dissenting)
In my opinion the evidence justified a finding that the bridge crew foreman had apparent authority to employ a cook for the crew. Their work was such that a cook was necessary. If the plaintiff’s intestate had received her injuries previous to the first pay day, I think the jury could not well have found otherwise than that she was the servant of defendant. There is no direct evidence that she knew whom her pay came from, nor, perhaps, is it a conclusive test of the relation of master and servant that the master pays the wage. Knowledge of the husband did not conclude her next of kin, her daughters.